Citation Nr: 1525755	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  07-20 210 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left foot condition, to include as secondary to the service-connected right ankle tendonitis with limitation of motion disability.  

2.  Entitlement to a disability rating in excess of 10 percent for left shoulder myositis prior to February 10, 2011, and in excess of 20 percent since February 10, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  In a June 2006 rating decision, the Muskogee, Oklahoma RO denied a claim for an increased rating for myositis of the left shoulder.  In a February 2008 rating decision, the Hartford, Connecticut RO denied a claim for service connection for a left foot condition.  

In August 2007, a hearing was held before a Decision Review Officer (DRO).  Also, in November 2010 the Veteran testified during a hearing before the undersigned, Veterans Law Judge (VLJ) at the Board's Central Office in Washington, D.C. Transcripts of both proceedings are of record.

In a May 2012 rating decision, the RO increased the disability rating for the Veteran's service-connected left shoulder from 10 percent to 20 percent disabling, effective February 10, 2011.  As the rating for the left shoulder is less than the maximum available rating, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In an August 2013 rating decision, the RO granted service connection for peripheral neuropathy of the left upper extremity, and assigned a 30 percent disability rating effective May 17, 2013.  The Veteran has not appealed from the initial rating or effective date, and hence this claim has been resolved.  Grantham v. Brown, 114 F.3d 1156  (Fed. Cir. 1997).


The record raises the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle disability.  See July 2013 VA examination report.  The record also raises the issue of entitlement to a disability rating in excess of 20 percent for the service-connected right ankle disability.  See March 2015 brief from the Veteran's representative.  These claims have not been addressed by the RO.  As such, the Board REFERS such claims to the RO for appropriate action.

The record before the Board consists of a paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the issues on appeal can be adjudicated.  

With respect to the claim for a left foot disorder, when the Board last reviewed the case in March 2013, it noted the Veteran's contentions that his current left foot condition was related to his service, or due to his service-connected right ankle disability.  Specifically, he reported that while serving in Guantanamo Bay, Cuba, he injured his left foot when he slid down a pole and landed too hard.  The Board also noted that the Veteran's service treatment records were negative for complaints, treatment, or a diagnosis of a left foot disorder.  However, given the post-service complaints of left foot pain, as well as an assessment of possible left foot peroneal tendonitis, and diagnoses of sinus tarsitis and pes cavus deformity with rear foot varus, the case was remanded for a medical examination and opinion addressing whether any current left foot condition diagnosed was related to or had its onset during service, or was due to the Veteran's service-connected right ankle disability.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The Veteran underwent a VA examination in May 2013, during which the examiner diagnosed left foot degenerative joint disease.  The examiner concluded that it was "less likely than not that veteran's currently diagnosed foot disability, if any, had its onset in service or is otherwise related to service."  In providing the opinion, the examiner in significant part, noted that the Veteran did not have any subjective complaints of a left foot disability.  The Board finds this opinion inadequate to adjudicate the claim, as the examiner did not address whether the Veteran's current diagnosis of left foot degenerative joint disease was related to his service or due to his service-connected right ankle disability, as per the March 2013 remand directives.  Further, it is unclear to the Board whether the Veteran has a current left foot disorder, as the examiner noted a disorder in the diagnosis section, however, his etiology opinion suggests that there is not a current disorder.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Given the above, the Board finds that clarification is necessary in order to determine whether the Veteran has a current left foot disorder, and if so, whether such disorder is related to or had its onset during service or is due to the Veteran's service-connected right ankle disorder.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon, 20 Vet. App. 79 (2006).

Regarding the Veteran's service-connected left shoulder disability, VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Moreover, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The most recent May 2013 orthopedic examination of the Veteran's left shoulder is inadequate to adjudicate the claim, as the examiner did not provide range of motion findings for internal rotation of the shoulder.  In this regard, the Veteran's left shoulder disability is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of motion of the arm.  Further, in his March 2015 brief, the Veteran's representative asserted that the Veteran's left shoulder disability had worsened during the course of the appeal.  In light of the foregoing, the Veteran should be provided another VA examination to ascertain the nature and severity of his service-connected left shoulder disability. 

Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence relevant to his claim.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Upon completion of the above development, the Veteran must be afforded an appropriate VA examination in order to determine the current nature and likely etiology of any left foot disability that may be present.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on examination findings and review of the record, the examiner must answer the following questions:

(a)  Does the Veteran have a current left foot disability, to include tendonitis, sinus tarsitis, pes cavus, varus, and/or degenerative joint disease?  

In answering this question, the examiner must consider and comment on the Veteran's post-service VA outpatient treatment records dated in 2007 and May 2013 VA examination report.  Specifically, a  May 2007 record notes an assessment of possible left foot peroneal tendonitis versus rupture; a June 2007 report of an MRI of the left lower extremity indicates an assessment of left foot sinus tarsitis; an August 2007 record notes a diagnosis of left foot pes cavus deformity with rear foot varus; and the May 2013 VA examination report that demonstrates a diagnosis of left foot degenerative joint disease.   

(b)  If the answer to (a) is yes, is it at least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed left foot disability had its onset in service or is otherwise related to service?  

(c)  If the answer to (b) is no, is it at least as likely as not that any currently diagnosed left foot disability is caused or aggravated (worsened) by the Veteran's service-connected right ankle disability? 

If the Veteran's left foot disability was aggravated by the service-connected right ankle disability, to the extent possible, the examiner is to provide an opinion as to the approximate baseline level of severity of the left foot disability before the onset of aggravation.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination in order to determine the current level of severity of his service-connected left shoulder disability.  
The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated studies, including x-rays and range of motion studies in degrees, must be conducted.  The examiner must conduct full range of motion studies of the service-connected left shoulder disability.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left shoulder disorder.  Furthermore, the examiner should state whether any pain associated with the left shoulder disability could significantly limit functional ability during flare-ups, noting the specific degree of additional range of loss of motion during flare-ups.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must review the examinations report to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




